Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-14 are presented for examination.


Claim Objections
Claim 2 is objected to because of the following informalities:  “the tag” should have been “the 3D tag” in line 7.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  “the tag” should have been “the 3D tag” in lines 1-4.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  “the tag” should have been “the 3D tag” in lines 4 and 8.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “the tag” should have been “the 3D tag” in line 10.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “the tag” should have been “the 3D tag” in lines 3-6 and 8.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “the tag” should have been “the 3D tag” in lines 4 and 8.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  “the tag” should have been “the 3D tag” in line 10.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  “the tag” should have been “the 3D tag” in lines 3-6 and 8.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  “the tag” should have been “the 3D tag” in lines 1-2.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “the tag” should have been “the 3D tag” in line 2.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  “the tag” should have been “the 3D tag” in lines 3 and 6.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flores et al (US Pub. 2016/0260001; hereinafter Flores).

As per claim 1, Flores discloses a method of manufacturing a three-dimensional (3D) article comprising: 

receiving a solid model defining a 3D article [para 0025, 0028; “… forming a three-dimensional object from a model or other electronic data source through a process by which multiple layers of a build material are formed …”]; 

receiving information defining an information bearing image, the information bearing image defining one or more of a barcode, a two-dimensional barcode, a quick response (QR) code, a set of machine readable indicia, and a set of human readable indicia [abstract; Fig. 3; para 0005, 0028-0031; claim 1; “… receiving information to be embedded in the three-dimensional barcode …”]; 

defining a solid model of a 3D tag to be attached to the article, the 3D tag having a varying thickness including thick sections to define dark regions and thin sections to define light regions of the information bearing image as a result of radiation attenuation that varies according to thickness of the tag [abstract; Fig. 3; para 0005, 0028-0031, 0051, 0054, 0057-0059; “generating a build sequence that will cause the 3D-printing device to print the 3D barcode that embeds the received information in the 3D barcode in accordance with the barcode symbology”; “… barcode includes information represented as bars of varying thickness …”]; 

merging the solid model of the 3D article with the solid model of the 3D tag to provide a composite solid model defining the 3D article integral with the 3D tag [abstract; Fig. 3; para 0005, 0028-0031, 0051, 0054, 0057-0059; clearly a 3D barcode is printed on/with the 3D object]; 

sending the composite solid model to an additive manufacturing system; and operating the additive manufacturing print engine to integrally fabricate the 3D article and 3D tag from a single material [abstract; Fig.3; para 0005, 0028-0031, 0051, 0054, 0057-0059, 0061; “The system may save this data to a data file, which the 3D printer will use to print the 3D barcode on a 3D object or substrate.”; Since Flores does not specifically says that the 3D tag is built from a different material, both the 3D tag and the build object are made of a single material or same material].


As per claim 7, Flores discloses a non-transient storage system storing software instructions, that when executed by a processor, perform the following steps: 

receive a solid model defining a 3D article [para 0025, 0028; “… forming a three-dimensional object from a model or other electronic data source through a process by which multiple layers of a build material are formed …”]; 

receive information defining an information bearing image, the information bearing image defining one or more of a barcode, a two-dimensional barcode, a quick response (QR) code, a set of machine readable indicia, and a set of human readable indicia [abstract; Fig. 3; para 0005, 0028-0031; claim 1; “… receiving information to be embedded in the three-dimensional barcode …”]; 

define a solid model of a 3D tag to be attached to the 3D article, the 3D tag having a varying thickness including thick sections to define dark regions and thin sections to define light regions of the information bearing image as a result of radiation attenuation that varies according to thickness of the tag [abstract; Fig. 3; para 0005, 0028-0031, 0051, 0054, 0057-0059; “generating a build sequence that will cause the 3D-printing device to print the 3D barcode that embeds the received information in the 3D barcode in accordance with the barcode symbology”; “… barcode includes information represented as bars of varying thickness …”]; 10 

Attorney Docket No. USA.702merge the solid model of the 3D article with the solid model of the 3D tag to provide a composite solid model defining the 3D article integral with the 3D tag [abstract; Fig. 3; para 0005, 0028-0031, 0051, 0054, 0057-0059; clearly a 3D barcode is printed on/with the 3D object]; 

send the composite solid model to an additive manufacturing system; and operate the additive manufacturing print engine to integrally fabricate the 3D article and 3D tag from a single material [abstract; Fig.3; para 0005, 0028-0031, 0051, 0054, 0057-0059, 0061; “The system may save this data to a data file, which the 3D printer will use to print the 3D barcode on a 3D object or substrate.”; Since Flores does not specifically says that the 3D tag is built from a different material, both the 3D tag and the build object are made of a single material or same material].


As per claim 10, Flores discloses a system for manufacturing a 3D article comprising an additive manufacturing system and a controller configured to: 

receive a solid model defining a 3D article [para 0025, 0028; “… forming a three-dimensional object from a model or other electronic data source through a process by which multiple layers of a build material are formed …”]; 11 

Attorney Docket No. USA.702receive information defining an information bearing image, the information bearing image defining one or more of a barcode, a two-dimensional barcode, a quick response (QR) code, a set of machine readable indicia, and a set of human readable indicia [abstract; Fig. 3; para 0005, 0028-0031; claim 1; “… receiving information to be embedded in the three-dimensional barcode …”]; 

define a solid model of a 3D tag to be attached to the 3D article, the 3D tag having a varying thickness including thick sections to define dark regions and thin sections to define light regions of the information bearing image as a result of radiation attenuation that varies according to thickness of the tag [abstract; Fig. 3; para 0005, 0028-0031, 0051, 0054, 0057-0059; “generating a build sequence that will cause the 3D-printing device to print the 3D barcode that embeds the received information in the 3D barcode in accordance with the barcode symbology”; “… barcode includes information represented as bars of varying thickness …”]; 

merge the solid model of the 3D article with the solid model of the 3D tag to provide a composite solid model defining the 3D article integral with the 3D tag [abstract; Fig. 3; para 0005, 0028-0031, 0051, 0054, 0057-0059; clearly a 3D barcode is printed on/with the 3D object]; 

send the composite solid model to an additive manufacturing system; and operate the additive manufacturing print engine to integrally fabricate the 3D article and 3D tag from a single material [abstract; Fig.3; para 0005, 0028-0031, 0051, 0054, 0057-0059, 0061; “The system may save this data to a data file, which the 3D printer will use to print the 3D barcode on a 3D object or substrate.”; Since Flores does not specifically says that the 3D tag is built from a different material, both the 3D tag and the build object are made of a single material or same material].


As per claims 2, 8, and 11, Flores discloses further comprising: operating a light source to illuminate the 3D tag with radiation, a portion of the radiation passes from a backside of the 3D tag to a front side of the 3D tag [para 0027; infrared camera with an infrared light source and inherent to the 3D printing to use a light source to illuminate the build object with radiation]; operating a camera to receive radiation from the 3D tag [para 0027; infrared camera with an infrared light source and inherent to the 3D printing to use a light source to illuminate the build object with radiation]; and determining the information bearing image from the radiation from the 3D tag based on a relatively greater radiation intensity from the thin sections and relatively lesser intensity from the thick sections of the tag [para 0001, 0025-0026; selective laser sintering].

As per claims 3 and 12, Flores discloses wherein illuminating the tag with radiation includes positioning the tag in front of the light source which transmits the radiation through the tag to the camera [para 0027; infrared camera with an infrared light source and inherent to the 3D printing to properly position the print object or move the light source accordingly].

As per claims 4 and 13, Flores discloses wherein illuminating the tag with radiation includes: positioning the tag with a back side of the tag facing a reflective surface [para 0027; infrared camera with an infrared light source and inherent to the 3D printing to properly position the print object or move the light source accordingly]; illuminating the tag from a front side, the radiation passes through the tag, to the reflective surface, and back through the tag after reflecting from the reflective surface [para 0027; infrared camera with an infrared light source and inherent to illuminate the build object].

As per claim 5, Flores discloses wherein the single material is a photocurable resin [para 0026; a photopolymer].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flores et al (US Pub. 2016/0260001; hereinafter Flores) in view of Sabo (US Pub. 2020/0189190).

As per claims 6, 9, and 14, Flores discloses the invention substantially. Though Flores do not specifically disclose regarding a motorized support, a light engine, and a resin vessel, these are inherent or well known in the art. However, Sabo (in the same field of three-dimensional printing) clearly discloses a resin vessel, a light engine, and a motorized support [para 0003, 0021, 0027-0031; a resin vessel; a controllable light engine; a motorized support]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing process.


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
B. US-20180257306 discloses a RFID tag encoded with the unique identifier can be secured to or embedded in the instance of the three-dimensional physical object by the 3D printer.
C. US-20170311164 discloses a 3D printer structure including a 3D structure which is produced by a 3D printer and a tag which is formed on the inside of the 3D structure by the 3D printer and has specific information recorded thereon.
E. US-20150235069 discloses a 3D barcode is formed from the same material and the same time as the 3D object is formed by printing.
F. US-20120281013 discloses that 18 digit number may be converted into a 3D tag (similar to clothes tags) and is attached to the physical geometry of the object manufactured in accordance with the newly co-designed 3D object model.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116